EXHIBIT 10.2

 

PC MALL, INC.

2012 EQUITY INCENTIVE PLAN

 

NOTICE OF GRANT OF STOCK OPTION

 

Pursuant to its 2012 Equity Incentive Plan, as amended from time to time (the
“Plan”), PC Mall, Inc., a Delaware corporation (the “Company”), hereby grants to
the Optionee listed below (“Optionee”), an option (the “Option”) to purchase the
number of shares (“Shares”) of the Company’s Common Stock set forth below,
subject to the terms and conditions of the Plan and the Stock Option Agreement
attached hereto as Exhibit A (the “Option Agreement”), each of which is
incorporated herein by reference.  Capitalized terms not explicitly defined in
herein shall have the same definitions as in the Plan and the Option Agreement.

 

Optionee:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Option Price per Share:

 

$

 

 

 

Total Number of Shares Granted:

 

 

 

 

 

Expiration Date:

 

The day before the seventh anniversary of the Date of Grant

 

 

 

Tax Status of Option:

 

o  Nonqualified Stock Option

 

 

o  Incentive Stock Option

 

Vesting Schedule:

 

Subject to the terms set forth in the Plan and the Option Agreement, the Shares
covered by the Option shall vest in equal [monthly/quarterly/annually]
installments commencing on the Date of Grant, with the Option 100% vested on the
[        ] anniversary of the Date of Grant.

 

 

 

Acceleration on Change in Control:

 

[FULL ACCELERATION:]

 

 

[Notwithstanding the foregoing vesting schedule, in the event that a Change in
Control occurs during the term of the Option, any then-unvested portion of the
Option shall become fully vested and exercisable immediately prior to the
consummation of a Change in Control.]

 

 

 

 

 

[FULL ACCELERATION — DOUBLE TRIGGER:]

 

 

[Notwithstanding the foregoing vesting schedule, in the event that (a) a Change
in Control occurs during the term of the Option, (b) the Option remains
outstanding following such Change in Control and (c) on or within twelve (12)
months following the date of the Change in Control, Optionee’s continuous
service with the Company or any Subsidiary is involuntarily terminated by the
Company or a Subsidiary, as applicable, without Cause or is voluntarily
terminated by Optionee for Good Reason, then 100% of any then-unvested Shares
covered by the Option shall become vested and exercisable immediately prior to
the date of such termination.]

 

--------------------------------------------------------------------------------


 

 

 

[PARTIAL ACCELERATION — DOUBLE TRIGGER:]

 

 

[Notwithstanding the foregoing vesting schedule, in the event that (a) a Change
in Control occurs during the term of the Option, (b) the Option remains
outstanding following such Change in Control and (c) on or within twelve (12)
months following the date of the Change in Control, Optionee’s continuous
service with the Company or any Subsidiary is involuntarily terminated by the
Company or a Subsidiary, as applicable, without Cause or is voluntarily
terminated by Optionee for Good Reason, then immediately prior to Optionee’s
termination date the Option shall become vested and exercisable with respect to
a number of then-unvested Shares that otherwise would have vested pursuant to
the Option if Optionee’s continuous service with the Company or Subsidiary, as
applicable, had continued for a period of [    ] calendar months immediately
following Optionee’s termination date.]

 

The Company and Optionee agree that the Option and the Shares that may be
acquired upon exercise of the Option are governed by this Notice of Grant of
Stock Option and by the provisions of the Plan and the Option Agreement, each of
which are made a part of this document.  Optionee acknowledges receipt of copies
of the Plan and the Option Agreement, represents that Optionee has read and is
familiar with their terms and provisions, and hereby accepts the Option subject
to all of their  terms and conditions.

 

PC MALL, INC.

 

 

OPTIONEE

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

 

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PC MALL, INC.  2012 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

PC Mall, Inc., a Delaware corporation (the “Company”), has granted to the
Optionee named in the Notice of Grant of Stock Option (the “Grant Notice”) to
which this Stock Option Agreement (this “Option Agreement”) is attached an
option (the “Option”) to purchase certain shares (“Shares”) of the Company’s
Common Stock upon the terms and conditions set forth in the Grant Notice and
this Option Agreement. The Option has been granted pursuant to and shall in all
respects be subject to the terms and conditions of the PC Mall, Inc. 2012 Equity
Incentive Plan (the “Plan”), as amended from time to time, the provisions of
which are incorporated herein by reference and made a part hereof. In the event
of any inconsistency between the Plan and this Option Agreement, the terms of
the Plan shall control.

 

1.                                      Definitions.  Capitalized terms not
explicitly defined in this Option Agreement shall have the same definitions as
in the Plan and the Grant Notice.  In addition, for purposes of this Option
Agreement and the Grant Notice:

 

(a)                                  “Cause” means, except as defined otherwise
in any agreement between Optionee and the Company or any Subsidiary (any which
definition shall govern for purposes of this Option Agreement), (i) Optionee
engages in a material act of misconduct, including but not limited to
misappropriation of trade secrets, fraud, or embezzlement; (ii) Optionee commits
a crime involving dishonesty, breach of trust, or physical harm to any person;
(iii) Optionee breaches a material term of any agreement between Optionee and
the Company or any Subsidiary; (iv) Optionee refuses to implement or follow a
lawful policy or directive of the Company; (v) Optionee engages in misfeasance
or malfeasance demonstrated by Optionee’s failure to perform Optionee’s job
duties diligently and/or professionally; or (vi) Optionee violates a Company
policy or procedure which is materially injurious to the Company, including
violation of the Company’s policy concerning sexual harassment, discrimination
or retaliation.

 

(b)                                  “Disability” means Optionee is unable to
engage in any substantial gainful activity for the Company and/or its
Subsidiaries by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than twelve (12) months.
Optionee shall not be considered to be disabled unless Optionee furnishes proof
of the existence thereof, in such form and manner, and at such times, as the
Board may require.

 

(c)                                  “Good Reason” means Optionee’s voluntary
termination of Optionee’s continuous service with the Company or any Subsidiary,
as applicable, as a result of (x) an aggregate reduction of 10% or more in
Optionee’s then-current base salary and target annual bonus or (y) a relocation
of Optionee’s then-current principal place of employment by more than
thirty-five (35) miles, in each case without Optionee’s prior written consent;
provided, however, that “Good Reason” shall not exist unless (i) Optionee
provides written notice to the Company of the condition that could constitute a
“Good Reason” event within sixty (60) days of the initial existence of such
condition and (ii) the Company fails to remedy such condition within thirty (30)
days of receiving such written notice.

 

3

--------------------------------------------------------------------------------


 

2.                                      Tax Status of Option.   The Option is
intended to have the tax status designated in the Grant Notice.

 

(a)                                  Nonqualified Stock Option.  Unless the
Grant Notice expressly designates this Option as Incentive Stock Option, the
Option is intended to be a nonqualified stock option and shall not be treated as
an Incentive Stock Option.

 

(b)                                  Incentive Stock Option.  If the Grant
Notice so designates, the Option is intended to be an Incentive Stock Option,
but the Company does not represent or warrant that the Option qualifies as such.
Optionee should consult with Optionee’s own tax advisor regarding the tax
effects of the Option and the requirements necessary to obtain favorable income
tax treatment under Section 422 of the Code, including, but not limited to,
holding period requirements. If the Option is exercised more than three
(3) months after the date on which Optionee ceases to be an employee of the
Company or any Subsidiary (other than by reason of Optionee’s death or permanent
and total disability as defined in Section 22(e)(3) of the Code), the Option
will be treated as a nonqualified stock option and not as an Incentive Stock
Option to the extent required by Section 422 of the Code.

 

If the Grant Notice designates this Option as an Incentive Stock Option, then to
the extent that the Option (together with all Incentive Stock Options granted to
Optionee under all stock option plans of the Company, including the Plan)
becomes exercisable for the first time during any calendar year for shares
having a fair market value greater than one hundred thousand dollars ($100,000),
the portion of such options which exceeds such amount will be treated as
nonqualified stock options as determined in accordance with Section 422 of the
Code.

 

3.                                      Vesting. The Option shall vest and
become exercisable in accordance with the vesting schedule set forth in the
Grant Notice.  Any portion of the Option not exercised when vested shall
accumulate and be exercisable at any time during the term of the Option prior to
the applicable termination date set forth in Section 4 below.  No partial
exercise of the Option may be for less than five percent (5%) of the total
number of Shares then available under the Option.  In no event shall the Company
be required to issue fractional Shares.  No portion of the Option that remains
unvested on the date upon which Optionee’s continuous service with the Company
or any Subsidiary terminates for any reason, including by reason of death or
Disability (as such term is defined below), shall vest after the date of such
termination, except as may be otherwise provided by the Board or as set forth in
a written agreement between the Company and Optionee.

 

4.                                      Term.  The Option shall be exercisable
only during its term.  The term of the Option commences on the Date of Grant and
expires upon the earliest of the following:

 

(a)                                  90 days after the termination of Optionee’s
continuous service with the Company or any Subsidiary for any reason other than
Cause, death or Disability;

 

(b)                                  immediately upon termination of Optionee’s
continuous service with the Company or any Subsidiary for Cause;

 

4

--------------------------------------------------------------------------------


 

(c)                                  twelve (12) months after the termination of
Optionee’s continuous service due to Optionee’s Disability;

 

(d)                                  twelve (12) months after Optionee’s death
if Optionee dies during Optionee’s continuous service; or

 

(e)                                  the Expiration Date set forth in the Grant
Notice.

 

5.                                      Method of Exercise.  To the extent then
exercisable, Optionee may exercise all or any portion of the Option by providing
notice of exercise to the Company in such form as may be designated by the
Company from time to time, accompanied by payment of the Option Price and any
associated tax withholding amounts that are due in connection with Optionee’s
exercise of all or any part of the Option.  The Company shall not be required to
deliver Common Stock pursuant to the exercise of the Option until payment of the
full Option Price and any associated tax withholding amounts are received by the
Company.  Optionee may elect to make payment of the Option Price by any of the
following:

 

(a)                                  cash or by check acceptable to the Company
or by wire transfer of immediately available funds in United States dollars;

 

(b)                                  a cashless exercise program that the Board
may approve, from time to time in its discretion (including a “cashless
exercise” program developed under Regulation T as promulgated by the Federal
Reserve Board), pursuant to which Optionee may concurrently provide irrevocable
instructions (i) to Optionee’s broker or dealer to effect the immediate sale of
the purchased Shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate Option
Price plus all applicable taxes required to be withheld by the Company by reason
of such exercise, and (ii) to the Company to deliver the certificates for the
purchased Shares directly to such broker or dealer in order to complete the
sale;

 

(c)                                  subject to any procedures that the Board
may approve from time to time, delivery of shares of Common Stock that (i) are
owned by Optionee, (ii) have a fair market value on the date of surrender equal
to the aggregate Option Price for the portion of the Option that is being
exercised, (iii) were not acquired by Optionee pursuant to the exercise of a
stock option, unless such shares have been owned by Optionee for at least six
months or such other period as the Board may determine, (iv) are all, at the
time of such surrender, free and clear of any and all claims, pledges, liens and
encumbrances, or any restrictions which would in any manner restrict the
transfer of such shares to or by the Company (other than such restrictions as
may have existed prior to an issuance of such Common Stock by the Company to
Optionee), and (v) are duly endorsed for transfer to the Company; or

 

(d)                                  by a combination of the foregoing.

 

Notwithstanding anything to the contrary in this Section 5, the Board reserves,
at any and all times, the right, in the Board’s sole and absolute discretion, to
establish, decline to approve or terminate any program or procedure providing
for payment of the Option Price through any of the means described in clauses
(b)-(d) above of this Section 5, including with respect to Optionee
notwithstanding that such program or procedures may be available to others.

 

5

--------------------------------------------------------------------------------


 

6.                                      Conditions to Issuance of Stock
Certificates. The Shares deliverable upon the exercise of the Option, or any
portion thereof, may be either shares of original issuance or treasury shares or
a combination of the foregoing.  Such Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any Shares
purchased upon the exercise of the Option or portion thereof prior to
fulfillment of all of the following conditions (in addition to the other
conditions set forth herein):

 

(a)                                  The admission of such Shares to listing on
all stock exchanges on which the Company’s Common Stock is then listed;

 

(b)                                  The completion of any registration or other
qualification of such Shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Board shall, in its absolute discretion,
deem necessary or advisable;

 

(c)                                  The obtaining of any approval or other
clearance from any state or federal governmental agency which the Board shall,
in its absolute discretion, determine to be necessary or advisable;

 

(d)                                  The lapse of such reasonable period of time
following the exercise of the Option as the Board may from time to time
establish for reasons of administrative convenience.

 

7.                                      Transferability.  The Option is not
transferable, except by will or by the laws of descent and distribution, and is
exercisable during Optionee’s life only by Optionee; provided that any successor
or transferee of Optionee shall not be entitled to further transfer the Option
and any Shares acquired upon exercise of the Option shall be subject to the
restrictions set forth herein and in the Plan.  In the event of any attempt by
Optionee to alienate, assign, pledge, hypothecate, or otherwise dispose of the
Option, or of any right hereunder, except as provided for in this Option
Agreement, or in the event of the levy of any attachment, execution, or similar
process upon the rights or interest hereby conferred, the Company, at its
election, may terminate the Option by notice to Optionee and the Option shall
thereupon become null and void.

 

8.                                      Adjustments.  The Option may be adjusted
or terminated in any manner as contemplated by the Plan (including Section 12
therein) or this Option Agreement.  In the event of a Spinoff Transaction, the
Board shall not be obligated to make any adjustments to the Option or take any
other actions permitted by Section 12 of the Plan with respect to the Option
that would otherwise be permitted in connection with such Spinoff Transaction.

 

9.                                      No Employment Rights.  None of the Plan,
the Grant Notice or this Option Agreement are employment or service contracts,
and none of them will be deemed to create in any way whatsoever any obligation
on Optionee’s part to continue in the employ of the Company or a Subsidiary, or
of the Company or a Subsidiary to continue Optionee’s employment.  In addition,
nothing herein shall obligate the Company or a Subsidiary to continue any
relationship that Optionee might have as a non-employee director or Consultant
for the Company or a Subsidiary.

 

10.                               No Stockholder Rights.  Optionee shall not
have any stockholder rights with respect to the Common Stock subject to the
Option until Optionee have exercised the Option.

 

6

--------------------------------------------------------------------------------


 

11.                               Withholding Obligations.

 

(a)                                  At the time Optionee exercises the Option,
in whole or in part, or at any time thereafter as requested by the Company,
Optionee hereby authorizes withholding from payroll and any other amounts
payable to Optionee, and otherwise agrees to make adequate provision for any
sums required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or a Subsidiary, if any, which arise in connection
with the Option.

 

(b)                                  Upon Optionee’s request and subject to
approval by the Board, in its sole discretion, and compliance with any
applicable conditions or restrictions of law, the Company may withhold from
fully vested Shares otherwise issuable to Optionee upon the exercise of the
Option a number of whole Shares having a fair market value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law.

 

(c)                                  Optionee may not exercise the Option unless
the tax withholding obligations of the Company and/or any Subsidiary are
satisfied.  Accordingly, Optionee may not be able to exercise the Option when
desired even though the Option is vested, and the Company shall have no
obligation to issue a certificate for such Common Stock.

 

12.                               Notice of Sales Upon Disqualifying
Disposition.  If the Grant Notice designates this Option as an Incentive Stock
Option, Optionee shall (a) promptly notify the Chief Financial Officer of the
Company if Optionee disposes of any of the Shares acquired pursuant to the
Option within one (1) year after the date that Optionee exercises all or part of
the Option or within two (2) years after the Date of Grant and (b) provide the
Company with a description of the circumstances of such disposition. Until such
time as Optionee disposes of such Shares in a manner consistent with the
provisions of this Option Agreement, unless otherwise expressly authorized by
the Company, Optionee shall hold all Shares acquired pursuant to the Option in
Optionee’s name (and not in the name of any nominee) for the one-year period
immediately after the exercise of the Option and the two-year period immediately
after Date of Grant.

 

13.                               Notice.  Any notice required to be given under
the terms of this Option Agreement shall be in writing and addressed to the
Company in care of its Corporate Secretary at the office of the Company at 1940
E. Mariposa Avenue, El Segundo, California 90245 and any notice to be given to
Optionee shall be in writing and addressed to Optionee at the address given by
Optionee beneath Optionee’s signature to the Grant Notice, or such other address
as either party to this Option Agreement may hereafter designate in writing to
the other.  Any such notice shall be deemed to have been duly given (a) when
enclosed in a properly sealed envelope addressed as aforesaid, registered or
certified and deposited (postage or registration or certification fee prepaid)
in a post office, (b) on the date of personal service, or (c) on the day after
sending notice by an overnight delivery service.

 

14.                               Governing Plan Document.  The Option is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of the Option, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of the Option and those of the Plan, the provisions of the Plan shall
control. The Plan, the Grant Notice and this Option Agreement constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Optionee with respect to the
subject matter hereof.

 

7

--------------------------------------------------------------------------------


 

15.                               Board Decisions Final and Conclusive. All
decisions of the Board with respect to any question arising under the Plan, the
Grant Notice or this Option Agreement shall be final, conclusive and binding
upon Optionee. No member of the Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan, the
Grant Notice, this Option Agreement or the Option.

 

16.                               Successors.  The Grant Notice and this Option
Agreement shall be binding upon and inure to the benefit of any successor or
successors of the Company.  Where the context permits, “Optionee” as used in
this Option Agreement shall include Optionee’s executor, administrator or other
legal representative or the person or persons to whom Optionee’s rights pass by
will or the applicable laws of descent and distribution.

 

17.                               Compliance with Section 409A of the Code.  To
the extent applicable, it is intended that the Grant Notice and this Option
Agreement and the Plan comply with the provisions of Section 409A of the Code,
so that the income inclusion provisions of Section 409A(a)(1) do not apply to
Optionee.  The Grant Notice, this Option Agreement and the Plan shall be
administered in a manner consistent with this intent.

 

18.                               Data Protection.  Optionee consents that the
Company may process Optionee’s personal data, including name, Social Security
number, address and number of Shares purchased hereunder (“Data”) exclusively
for the purpose of performing this Option Agreement, in particular in connection
with the Option awarded to Optionee.  For this purpose the Data may also be
disclosed to and processed by companies outside the Company, e.g., banks
involved.

 

19.                               Country-Specific Terms and Conditions. If this
Option Agreement includes an Appendix, then, notwithstanding any other provision
of this Option Agreement to the contrary, the Option shall be subject to the
specific terms and conditions, if any, set forth in such Appendix that are
applicable to Optionee’s country of residence, the provisions of which are
incorporated in and constitute part of this Option Agreement. Moreover, if
Optionee relocates to one of the countries included in any such Appendix, the
specific terms and conditions applicable to such country will apply to the
Option to the extent the Company determines that the application of such terms
and conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan or this Option Agreement.

 

20.                               Governing Law.  The interpretation,
performance, and enforcement of the Grant Notice and this Option Agreement shall
be governed by the laws of the State of Delaware, regardless of the law that
might be applied under principles of conflicts of laws.

 

21.                               Counterparts. The Grant Notice may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

8

--------------------------------------------------------------------------------